DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-8 are presented for examination, Claims 9-20 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Species of Fig.2.A and claims 1-8 in the reply filed on 11/23/2020 is acknowledged.
Claims 9-17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “DOUBLE HELIX ACTUATOR WITH FOUR SETS OF MAGNET SECTIONS WITH ALTERNATING POLARITIES ATTACHED TO THE COVER ASSEMBLY”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the second sets of magnetic sections”, lacks antecedent basis, claim 1 recites “second set of magnet sections” and not second set of magnetic sections.  Examiner assumes it is “second set of magnet sections” for sake of examination. 
Also claim 1 recites “third set of magnetic sections” which lacks antecedent basis, examiner will assume it is “third set of magnet sections” for sake of examination.  Clarification is needed.  Examiner proposed modification to claim 1 below, further claims 2-8 need to reflect same changes.  Examiner suggest using the word “magnet sections” instead of “magnetic sections” to be uniform as indicated in suggested claim 1 below, or to properly address the “magnetic” sections, changes need to be maintained in claims 2-7.  
Claims 2-8 are rejected based on dependency from rejected claim 1. 
Allowable Subject Matter
Claims 1-8 are objected to as being rejected under USC 112b, but would be allowable if rewritten to overcome USC 112b rejection. 
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Re- proposed Claim 1, recites, inter alia, “ A double helix actuator, comprising: a cover assembly having a top surface, two opposing sides and two opposing ends, the cover assembly including: a first set of magnet sections of alternating polarity arranged in a first row and attached to a first side of the cover assembly, a second set of magnet sections of alternating polarity arranged in a second row and attached to a second side of the cover assembly; a third set of magnet sections of alternating polarity arranged in a third row along the top surface of the cover assembly and disposed between the first and second sets of magnet sections, each magnet section in the third set of magnet sections arranged to have a magnetic field direction that is orthogonal to magnetic field directions of the first and second sets of magnet sections; and a main assembly attached to the cover assembly, the main assembly including: an inner magnet sections of alternating polarity arranged in a fourth row on the base, the base attached to the cover assembly and forming a cavity for receiving the inner assembly, each magnetic section in the fourth set of magnet sections arranged to have a magnetic field direction that is in the same direction as the magnetic field direction of the third set of magnet sections (annotated Fig.2a, and fig.2b and 2c)”.

    PNG
    media_image1.png
    342
    1240
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    576
    874
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    513
    838
    media_image3.png
    Greyscale

  Regarding claim 1, the closest prior art Sahin US PG Pub 20060028070 teach actuators with magnets on housing, however, it only show 3 magnet sets, no alternating polarities, no coil no helical coil and does not indicate any direction of magnetic field, Another close prior art Wassson et al (US Patent 6163091) shows only three magnet sections only and only coils no helical coils and does not show or teach magnetic flux directions or orthogonality as claimed in claim 1,  Furthermore, Prior art Mnehiro US Patent 4318038fail to teach claim 1 or combination of four sets of magnet sections or structure or coil structure or magnetic flux structure, Aoyama US Patent 5808381, Hunstable US Patent 9325219 and all prior art or combinations fail to teach the four magnet sets structures, with the magnetic flux direction travel and the helical shaped coil around the mass as  indicated in claim 1 and fail to teach the magnetic field being orthogonal and having magnets of alternating polarity and having the mass and coil in the middle as indicated in claim 1 they fail to teach the combination of claim 1 where A double helix actuator, comprising: a cover assembly having a top surface, two opposing sides and two opposing ends, the cover assembly including: a first set of magnet sections of alternating polarity arranged in a first row and attached to a first side of the cover assembly, a second set of magnet sections of alternating polarity arranged in a second row and attached to a second side of the cover assembly; a third set of magnet sections of alternating polarity arranged in a third row along the top surface of the cover assembly and disposed between the first and second sets of magnet sections, each magnet section in the third set of magnet sections arranged to have a magnetic field direction that is orthogonal to magnetic field directions of the first and second sets of magnet sections; and a main assembly attached to the cover assembly, the main assembly including: an inner assembly including a proof mass and a coil helically-wound around magnet sections of alternating polarity arranged in a fourth row on the base, the base attached to the cover assembly and forming a cavity for receiving the inner assembly, each magnetic section in the fourth set of magnet sections arranged to have a magnetic field direction that is in the same direction as the magnetic field direction of the third set of magnet section as indicated in proposed claim 1 .  
The prior art of record nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claims 1 “ A double helix actuator, comprising: a cover assembly having a top surface, two opposing sides and two opposing ends, the cover assembly including: a first set of magnet sections of alternating polarity arranged in a first row and attached to a first side of the cover assembly, a second set of magnet sections of alternating polarity arranged in a second row and attached to a second side of the cover assembly; a third set of magnet sections of alternating polarity arranged in a third row along the top surface of the cover assembly and disposed between the first and second sets of magnet sections, each magnet section in the third set of magnet sections arranged to have a magnetic field direction that is orthogonal to magnetic field directions of the first and second sets of magnet sections; and a main assembly attached to the cover assembly, the main assembly including: an inner assembly including a proof mass and a coil helically-wound around the proof mass, such that the magnetic fields provided by the first, second and third sets of magnet sections follow a direction of a coil current; and a base assembly including a base and a fourth set of magnet sections of alternating polarity arranged in a fourth row on the base, the base attached to the cover assembly and forming a cavity for receiving the inner assembly, each magnetic section in the fourth set of magnet sections arranged to have a magnetic field direction that is in the same direction as the magnetic field direction of the third set of magnet sections.” The combination of claim 1 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in claim 1 above which is unique.  
Claim 2-8 are allowed based on allowability of claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, prior art discussed in the allowability notice above and in the PTO-892 attatched. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834